Vista la moción que antecede solicitando se desestime la presente apelación por supuesta frivolidad, consistente ésta en la falta de prueba al efecto de que los demandantes son los herederos legítimos por la vía colateral de Carmen, Manuela y Carolina Smith Aybar, con exclusión de los demandados como herederos forzosos por vía de descendencia directa, careciendo por tanto los demandantes de perso-nalidad para atacar la sentencia dictada en el caso Civ. Núm. 10,605 de la Corte de Distrito de San Juan, sobre nulidad de inscripción; *973y en la falta de prueba de que cierta sentencia es nula y sin valor alguno por haberse obtenido por medios fraudulentos, ya que en ningún momento demostraron los demandantes la ilegalidad de los documentos en que fundan los demandados su descendencia directa, habiendo sido esta cuestión ya resuelta entre las mismas partes en el caso de Aybar v. Vara, 48 D.P.R. 745, — y habiendo sido resuelto por el mismo tribunal, entre las mismas partes, otra demanda que es firme y definitiva para las partes, alegaciones que esencialmente son las mismas, por alegarse también en ellas fraude y tener los mis-mos fundamentos, las cuestiones planteadas en la demanda consti-tuyen una cosa juzgada, existiendo identidad de partes, identidad de cosas e identidad de acciones, — no siendo suficientes semejantes ma-nifestaciones, basadas en meras citas de varios exhibits incluidos en la transcripción de la evidencia y citas de jurisprudencia para de-mostrar que la apelación sea claramente frívola, sin que tal deficien-cia haya sido suplida satisfactoriamente por el breve alegato radi-cado en el día de la vista por las promoventes; apareciendo que este Tribunal en marzo 24, 1938 concedió a la parte apelante una prórroga que vencerá en abril 25 y existiendo la posibilidad de que tal alegato, una vez presentado, pueda arrojar alguna luz sobre las cuestiones ahora suscitadas por la moción para desestimar; atendi-das las circunstancias especiales del caso y especialmente el he-cho de que los apelantes son legos, sin representación legal y en tal virtud el caso exige una consideración más detenida que de otro modo sería necesario para evitar la posibilidad de alguna in-justicia inadvertida; no ha lugar por ahora a la desestimación so-licitada.
El Juez Asociado Sr. Córdova Dávila no intervino.